Citation Nr: 1804113	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  11-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating higher than 30 percent for ureterolithiasis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, granted an increased rating of 30 percent for ureterolithiasis.  In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case for additional development in April 2014, which, at that time included service connection claims for depression and hemorrhoids, both secondary to service-connected ureterolithiasis.  During the course of the remand, in January 2015, the RO granted service connection for posttraumatic stress disorder with unspecified depressive disorder, assigning a 50 percent rating, effective March 25, 2010; and granted service connection for external hemorrhoids assigning a 0 percent rating, effective March 25, 2010.  As these matters have been resolved, they are no longer in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's representative submitted a written statement on his behalf in January 2018, which included the Veteran's name, and file number, and noted that the Veteran wished to withdraw his claim for an increased rating higher than 30 percent for ureterolithiasis.





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an increased rating higher than 30 percent for ureterolithiasis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran's representative submitted a written statement on his behalf in January 2018, which included the Veteran's name, and file number, and noted that the Veteran wished to withdraw his claim for an increased rating higher than 30 percent for ureterolithiasis.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to this issue.  

Because the Veteran has withdrawn his appeal as to the issue of an increased rating higher than 30 percent for ureterolithiasis, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


